Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 11/10/2020. Claims 2 and 6 have been cancelled and 1, 3-5, 8, and 9-13 have been amended, per applicant’s request.  Therefore claims 1, 3-5, and 7-13, are presently pending in the application and have been considered as follows.

Response to Amendments
In light of applicant’s amendments in relation to the invocation of 35 U.S.C 112, sixth paragraph, on claims 1-5, and 7, the claim language no longer invokes 35 U.S.C. 112, sixth paragraph. 
In light of applicant’s amendments, all previously raised objections and rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Doerr (Reg. No. 52825) on January 25, 2021.


1. (Currently Amended) A control device mounted in a vehicle, comprising: 
a memory configured to store an encryption key; 
a processor configured to: 
determine whether the control device is detached from the vehicle; 
communicate with other control devices mounted in the vehicle; 
perform a calculation process necessary for communication; and 
prohibit execution of the calculation process using the encryption key among calculation processes performed by the processor when the memory is storing the encryption key and when the processor determines that the control device is detached from the vehicle; 
select at least one of the other control devices mounted in the vehicle as an authentication target device and perform an authentication process with all selected authentication target devices; 
determine that the control device is detached from the vehicle when the authentication process with any one of all selected authentication target devices is not performed normally; [[,]] 
wherein: 
the processor does not prohibit at least a part of the calculation processes performed by the processor without using the encryption key; and 
when the authentication process with the any one of all selected authentication target devices is not performed normally, the processor is configured to increase a numerical number of authentication target devices to be selected in a next time or subsequent times.  

3. (Currently Amended) The control device according to claim [[2]] 1, wherein: the processor is further configured to perform the authentication process when power supply to the control device is started.  
4. (Currently Amended) The control device according to claim  [[2]] 1, wherein: the processor is further configured to randomly select the authentication target device from the other control devices mounted in the vehicle.  
5. (Currently Amended) The control device according to claim  [[2]] 1, wherein: the processor is further configured to randomly set a numerical number of authentication target devices to be selected.  
6. (Cancelled)  
7. (Previously Presented) The control device according to claim 1, wherein: after a dedicated device writes a new encryption key in the memory, even when the processor determines that the control device is detached from the vehicle, the processor does not prohibit the execution of the calculation process using the encryption key.  
8. (Currently Amended) A non-transitory computer readable medium having instructions stored therein, said instructions are executed by a processor to perform operations 
a memory that stores an encryption key; and 
the processor configured to: 
determine whether a control device is detached from a vehicle; 
communicate with other control devices mounted in the vehicle; 
perform a calculation process necessary for communication; and 
;
select at least one of the other control devices mounted in the vehicle as an authentication target device and perform an authentication process with all selected authentication target devices; 
determine that the control device is detached from the vehicle when the authentication process with any one of all selected authentication target devices is not performed normally; [[,]] 
wherein: 
the processor does not prohibit at least a part of calculation processes without using the encryption key; and
when the authentication process with the any one of all selected authentication target devices is not performed normally, the processor is configured to increase a numerical number of authentication target devices to be selected in a next time or subsequent times.  
9. (Previously Presented) A method for a control device mounted in a vehicle, comprising: 
a memory that stores an encryption key; and 
a processor configured to: 
determine whether the control device is detached from the vehicle; 
communicate with other control devices mounted in the vehicle; 
perform a calculation process necessary for communication; 
prohibit execution of the calculation process using the encryption key when determining that the control device is detached from the vehicle; 

determine that the control device is detached from the vehicle when the authentication process with any one of all selected authentication target devices is not performed normally; 
wherein:
the processor does not prohibit at least a part of calculation processes without using the encryption key; and 
when the authentication process with the any one of all selected authentication target devices is not performed normally, the processor is configured to increase a numerical number of authentication target devices to be selected in a next time or subsequent times.  
10. (Previously Presented) The method for the control device according to claim 9, wherein the processor is further configured to perform the authentication process when power supply to the control device is started.  
11. (Previously Presented) The method for the control device according to claim 10, wherein the processor is further configured to randomly select the authentication target device from the other control devices mounted in the vehicle.  
12. (Previously Presented) The method for the control device according to claim 10, wherein the processor is further configured to randomly set a numerical number of authentication target devices to be selected.  
13. (Previously Presented) The method for the control device according to claim 9, wherein after a dedicated device writes a new encryption key in the memory, even when the processor 

Allowable Subject Matter
Claims 1, 3-5, and 7-13 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Iwamura (US 2006/0115085 A1) teaches a communication system has a plurality of nodes that perform encrypted communication via a LAN, each using an identical common cipher key. The common cipher key is replaced at fixed or irregular intervals, by being transmitted from a main node in a broadcast mode via the LAN to respective secondary nodes that are to share the key. When the key is successfully received by a secondary node, it returns a confirmation signal. The system can be configured such that a notification list of secondary nodes for which key acquisition has been confirmed is transmitted to all of the secondary nodes. 
Fujioca (US 2004/0128523 A1) teaches an information security microcomputer includes an encryption circuit encrypting and decrypting information, an authentication program authenticating an ICE main body, and a CPU performing entire control of the information security microcomputer. CPU stops at least a part of a function of the information security microcomputer when the ICE main body cannot be authenticated. Therefore, an unauthorized person cannot use the information security microcomputer as an ICE microcomputer so that security can be improved.

Flaum Iser et al. (CA 2920386 A1) teaches A method and system for authenticating a device, board, assembly or system includes obtaining or processing test/scan information provided via extraction of ECID or other unique identifying information regarding a board. A re-authentication process is performed to verify that the board contains only legitimate ECID or other uniquely identified devices, via comparison of re-extracted codes of devices at known positions against a reference record, the reference record being established by an initial authentication process that utilizes information regarding authentic/unique ECID or other uniquely identified codes of devices delivered to populate the board to derive the reference record for the device.  
However, prior art is silent on "a memory that stores an encryption key; and 
a processor configured to: 
determine whether the control device is detached from the vehicle; 
communicate with other control devices mounted in the vehicle; 
perform a calculation process necessary for communication; 

select at least one of the other control devices mounted in the vehicle as an authentication target device and perform an authentication process with all selected authentication target devices; 
determine that the control device is detached from the vehicle when the authentication process with any one of all selected authentication target devices is not performed normally; 
wherein:
the processor does not prohibit at least a part of calculation processes without using the encryption key; and 
when the authentication process with the any one of all selected authentication target devices is not performed normally, the processor is configured to increase a numerical number of authentication target devices to be selected in a next time or subsequent times", in combination with all other limitations, as it has been recited in independent claims 1 and 8-9.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lizbeth  Torres Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


/February 11, 2021/
/ltd/